Citation Nr: 1760522	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  09-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hip, knee, and ankle pain, to include as due to secondary to service-connected disabilities, and/or due to an undiagnosed illness.  

3.  Entitlement to service connection for a respiratory condition, to include as due to environmental contaminants, and/or undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003.   

These matters come before the Board of Veterans' Appeals on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefits being sought.  

The Veteran testified at a Decision Review Officer (DRO) hearing in October 2015.  He also testified at a September 2017 Board hearing before the undersigned Veterans Law Judge (VLJ), who held the record open for 60 days to allow the Veteran time to supplement the record with additional medical evidence.  None was received.  Copies of the transcripts are of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the further delay is regrettable, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

Regarding the service connection claim for bilateral hearing loss, the Veteran underwent a VA examination in November 2012, over five years ago.  At that time, the Veteran's level of hearing loss did not meet the threshold of hearing loss needed to be considered as a disability under 38 C.F.R. § 3.385.  In the September 2017 Board hearing, the Veteran testified that his bilateral hearing loss disability had worsened since the VA audiology examination in November 2012.  Given the passage of over five years, it is reasonable to obtain a new examination to see if the threshold for consideration of hearing loss as a disability for VA purposes is now met.  

With regard to the Veteran's claims for service connection for bilateral hip, knee, and ankle pain, and a respiratory condition, he contends that they are the result of an undiagnosed illness.  VA is authorized to compensate any Persian Gulf Veteran with a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C. § 1117 (2012).  The Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.317 (d)(2) (2017).  At his December 2012 VA Gulf War examination, the examiner concluded that there are no undiagnosed illnesses, chronic multisymptom illnesses of unknown etiology or a diagnosable chronic multisymptom illness with a partially explained etiology.  Therefore presumptive service connection is not warranted in this case.  However, the Veteran testified that he has pain in his hips, knees, and ankles as a result of compensating for his service-connected low back and plantar fasciitis.  On remand, an opinion regarding secondary service connection is needed. 

Regarding the service connection claim for a respiratory condition, the Veteran was afforded a VA examination in December 2012 to determine the etiology of his claimed respiratory condition.  The examiner provided a negative opinion, noting that the chest contusion/soft tissue injury sustained in 2002 was resolved and the subjective complaints of dyspnea on heavy exertion can be related to the Veteran's years of heaving smoking.  In arriving at her conclusion, the examiner did not address the Veteran's lay contentions.  Further, at his subsequent Board hearing, the Veteran testified that he was exposed to mental particles and burning jet fuel, which he inhaled.  A new examination is needed.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician for his bilateral hearing loss.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service; or, is related to an incident of service; or, manifested within one year of separation from service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  

2.  Schedule the Veteran for a VA examination with an appropriate clinician for his bilateral hip, knee, and ankle pain.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a.  The examiner must determine whether the Veteran has a bilateral hip, knee, or ankle disability and provide all appropriate diagnoses.  

b.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hip, knee, or ankle disability began during active service; or, is related to any incident of service; or, if arthritis is diagnosed, manifested within one year of separation from service.  

The examiner is advised that for VA purposes, a complaint of functional loss caused by pain is akin to functional loss caused by a physical disability.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

c. If there are symptoms related to the Veteran's claimed hip, knee, and ankle pain that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

d. The examiner must also provide opinions as to:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hip, knee and ankle pain is proximately due to his service-connected low back disability and/or his service-connected plantar fasciitis.  

ii. Whether it is at least as likely as not that the Veteran's claimed hip, knee and ankle pain was aggravated beyond its natural progression by his service-connected low back disability and/or his service-connected plantar fasciitis.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report. If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  Schedule the Veteran for a VA examination with an appropriate clinician for his for claimed respiratory condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a. The examiner should determine whether the Veteran has a respiratory condition.  

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed respiratory condition began during active service; or, is related to any incident of service; or, manifested within one year of separation from service.  

c. If there are symptoms related to the Veteran's claimed respiratory condition that cannot be attributed to a known diagnostic entity, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.  

The examiner should take into consideration the Veteran's lay assertions that he has breathing problems due to exposure to environmental contaminants including metal particles, burning jet fuel, and burning feces.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above-requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for a response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.§ 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




